Pratt, J.
We think the cases of Pierce v. Chamberlain, 41 How. Pr. 501; In re Lynch's Estate, 52 How. Pr. 367; and Cooke v. Meeker, 36 N. Y. 15,—are authority in favor of allowing to Mrs. Schermerhorn interest on-the $30,000 fund, commencing from the time of her father’s death. In the case in 36 N. Y. 15, the applicant was a minor; but the decision does not seem to be based upon that fact. When the first $20,000 of the fund was put into the will, the applicant was an unmarried daughter of the testator. At the time of the testator’s death she was a widow, who had no other dependence than the bounty of her father. Taking all the facts into consideration, we think it may be said that the provision in the will is intended for her support and maintenance, and that the income therefrom may be allowed her from the date of her father’s death. To that extent, we are of opinion her application should be granted. Order reversed; costs to applicant out of estate.